DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 18 recites “the separation tube to such air in an inside” however for clarity and grammatical correctness this should read --the separation tube to suck air in an inside--.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wurz (US Pub No 2010/0116900 A1) in view of Ueno et al. (US Pub No 2007/0200898 A1).
Re claim 1, Wurz shows a liquid ejection device (Fig. 2) comprising:
a liquid transfer tube (10) extending along a first direction (50), a liquid (1) being transferred through the liquid transfer tube, the liquid transfer tube having a first end (at 39) and a second end (at 2) outwardly opposite to each other, the first end having a nozzle (102), the nozzle including a nozzle opening (at 39) through which the liquid is ejected as a continuous ejected flow (17/39), the second end having a liquid inlet (2) to which the liquid is supplied, the liquid flowing in a liquid flow direction (50) in the liquid transfer tube;
a first tube (104) extending along the first direction, the liquid transfer tube (10) being located inside of the first tube (104), the first tube having a third end (at 22) and a fourth end (at 36), the third end (at 22) of the first tube (104) further outwardly extending from the first end (at 39) of the liquid transfer tube (10) along the first direction (50) by a first distance (from 39 to 22);
a separation tube (see annotated figure) connected to the first tube (104) at an area directly adjacent to the fourth end (at 36) of the first tube (104), and
a separation pump (paragraph 0129 – “a vacuum”) connected to the separation tube (see annotated figure) to such air in an inside of the first tube (104) via the separation tube (see annotated figure), the air in the first tube flowing in an air flow direction (paragraph 0129 – “reverse suction”),
wherein a position where the continuous ejected flow (17/39) of the liquid from the nozzle opening splits so as to generate a droplet is set as a droplet formation position (51), and a distance along the first direction (50) from the nozzle opening (at 39) to the droplet formation position (51) is set as a second distance (from 39 to 51), 
the first distance (from 39 to 22) is equal to or more than the second distance (from 39 to 51),
the liquid flow direction (50) is opposite to the air flow direction (paragraph 0129 – “reverse suction”).

    PNG
    media_image1.png
    865
    498
    media_image1.png
    Greyscale

Wurz does not teach a liquid feeding pump configured to feed the liquid to the liquid inlet of the liquid transfer tube from a liquid container; and
a piezoelectric device configured to apply vibration along the first direction to the liquid in the liquid transfer tube via another structure, the piezoelectric device is spaced apart from the liquid.
However, Ueno et al. disclose a liquid solution ejecting apparatus including a liquid feeding pump (Fig. 1, 29) configured to feed the liquid to the liquid inlet (27) of the liquid transfer tube (22) from a liquid container (24);
and a piezoelectric device (41) configured to apply vibration along the first direction to the liquid in the liquid transfer tube (22) via another structure (26a/26d), the piezoelectric device (41) is spaced apart from the liquid (24/27/22).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Wurz include a piezoelectric device as taught by Ueno et al. to generate a convex-shaped meniscus of the liquid solution at the outlet of the nozzle (Ueno - paragraph 0092) and a liquid feeding pump as Wurz already requires fluid to be directly supplied to the device.
Re claim 2, Wurz as modified by Ueno et al. show a second tube (Wurz - Fig. 12, 148) in which the first tube (Wurz – 104/122) is provided, wherein
a pressure inside the second tube is lower than atmospheric pressure and lower than a pressure inside the first tube (Wurz – paragraph 0129).
Re claim 3, Wurz as modified by Ueno et al. show an outer surface of the first tube (Wurz – 104/122) is fixed to an inner surface of the second tube (Wurz – Fig. 12, 148).
Re claim 4, Wurz as modified by Ueno et al. show a second tube (Wurz – Fig. 12, 148) provided together with the first tube (Wurz – 104/122), wherein
a pressure inside the second tube is lower than atmospheric pressure and lower than a pressure inside the first tube (Wurz – paragraph 0129).
Re claim 5, Wurz as modified by Ueno et al. show an inner diameter (Wurz - Fig. 2, 20/N2) of the first tube (Wurz - 104) is 1.88 times or more (Wurz - paragraphs 0091 and 0092) of an inner diameter of the nozzle opening (Wurz - at 39).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752